Title: From John Adams to George Washington Adams, 1 December 1822
From: Adams, John
To: Adams, George Washington



Dear George
Montezillo 1st. December. 1822

I have received your letter of the 18th. November—your comparison of the horse race with the presidential race is happy. I believe that the partisans, of the cavalry are more zealous than those of the presidency. I rejoice that the discussion has begun so early. Characters will now be sifted, and the decision will show the national character” Know thyself ought to be the motto of this nation. Had the same freedom of discussion taken place from 1797 to 1800 the result of the election of 1801 would not have been the same American remembrancers, Prospects before us, Woods history, Alexander Hamiltons, John Adams—The ribaldry of Thomas Paine, and Calender, and the millions of libels in circular letters and hand bills, would not have passed unanswered—The truth is both parties wished to get rid of the incumbent president for he was the tool of neither. I am glad your Uncle
I am glad your Uncle Johnson is well enough to return; and I wish you to inform me, what appointment your Uncle W S. Smith has obtained. I have attended Tragedies, Comedies, and Farces, in Corunna Bordeaux, Paris, Nantz Amsterdam the Hague, London, Boston New York and Philadelphia, but never with more amusement than I heard read the tracasseries of the newspapers about the Presidency—I anticipate much pleasure from the speeches of Mr. Randolph who I hope has not wholly forgotten me—
We are all well and send love to all about you—I expect your Brothers at Thanksgiving, They are studious youths.—
Your affectionate Grand father
J. A